In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 17-2955
MARK FRITZ,
                                              Plaintiff-Appellant,

                               v.

TONY EVERS, Wisconsin State Superintendent of Public In-
struction,
                                      Defendant-Appellee.
                    ____________________

           Appeal from the United States District Court
               for the Western District of Wisconsin.
          No. 15-cv-581-wmc — William M. Conley, Judge.
                    ____________________

  ARGUED SEPTEMBER 5, 2018 — DECIDED OCTOBER 23, 2018
                ____________________

   Before EASTERBROOK, HAMILTON, and SCUDDER, Circuit
Judges.
    EASTERBROOK, Circuit Judge. Wisconsin requires public
oﬃcials to report certain events or suspicions about teachers
to the Superintendent of Public Instruction. Wis. Stat.
§115.31(3)(a). When a qualifying report is made, the state
lists the teacher on a public website as “under investigation”.
Wis. Stat. §115.31(6)(b). Such a report was made about Mark
2                                                  No. 17-2955

Frid in March 2012. In August 2013 the Department of Public
Instruction told Frid that the report about him was not sup-
ported by probable cause to believe that he had engaged in
misconduct. His name was removed from the site. In this
suit under 42 U.S.C. §1983 Frid alleges that schools would
not hire him while he was under investigation. He contends
that the state had to aﬀord him a hearing before puging his
name on the list of persons under investigation.
   This claim was doomed at the outset by the fact that Frid
sued only the Superintendent, in his oﬃcial capacity. Section
1983 does not authorize awards of damages against states,
and a state oﬃcial (in his oﬃcial capacity) is the state. See
Will v. Michigan Department of State Police, 491 U.S. 58 (1989).
In principle, prospective relief could be available under the
approach of Ex parte Young, 209 U.S. 123 (1908), but Frid
does not contend that his name is likely to appear on the
“under investigation” list in the future.
    Instead of inviting Frid to name a diﬀerent defendant,
the district court dismissed the suit on the merits. 2017 U.S.
Dist. LEXIS 143840 (W.D. Wis. Sept. 6, 2017). (The opinion
says that the suit is dismissed without prejudice, but the
judgment is unconditional and therefore with prejudice. Fed.
R. Civ. P. 41(b). Thus appellate jurisdiction is secure.) The
judge ruled that his complaint does not allege the depriva-
tion of any liberty or property interest, taking the claim out-
side the scope of the Due Process Clause. (Frid has aban-
doned any other theory of recovery.)
   Paul v. Davis, 424 U.S. 693 (1976), holds that defamation
by a public oﬃcial does not violate the Due Process Clause.
Defamation is what this complaint alleges, so it fails under
Paul. Defamation plus some other injury, such as loss of em-
No. 17-2955                                                     3

ployment, may require a hearing. See Codd v. Velger, 429 U.S.
624 (1977). But the complaint does not assert that the listing
cost Frid his job. The state statute does not require a teacher
under investigation to be ﬁred or otherwise disciplined. It
does not authorize adverse action of any kind; it just pro-
vides public notice of an investigation. Counsel told us at
oral argument that Frid resigned voluntarily; that’s why he
was looking for a new position; yet as long as he had a right
to maintain his established position it is impossible to blame
unemployment on §115.31(6)(b). We therefore agree with the
district court that the complaint does not allege a loss of lib-
erty or property.
    There’s a further problem. Frid contends that the Consti-
tution requires a hearing before public notice that a charge is
under investigation. Yet our legal tradition is notice ﬁrst,
hearing later. Thus criminal charges are ﬁled, whether by
indictment or information, before the accused has an oppor-
tunity for a hearing. People are arrested, and criminal inves-
tigations begun, before adversarial hearings. If the arrest oc-
curs in a public place, even an ex parte warrant is unneces-
sary. See United States v. Watson, 423 U.S. 411 (1976). A hear-
ing occurs promptly after an arrest only if the suspect re-
mains in custody. See County of Riverside v. McLaughlin, 500
U.S. 44, 51–52 (1991). Civil proceedings also begin long be-
fore a hearing. Both civil and criminal charges are public,
even though being under a cloud may make it hard for the
defendant to get a new job while the proceedings are ongo-
ing.
   Probable cause is required to support custody, see Ma-
nuel v. Joliet, 137 S. Ct. 911 (2017), but not to support a public
charge of crime. “[T]here is no such thing as a constitutional
4                                                No. 17-2955

right not to be prosecuted without probable cause.” Serino v.
Hensley, 735 F.3d 588, 593 (7th Cir. 2013). A criminal trial
may occur months if not years after charges become public,
and in the interim the accused does not have a constitutional
right to a hearing at which a judge will determine whether
the grand jury should have issued an indictment. See Kaley v.
United States, 571 U.S. 320 (2014).
    Administrative investigations likewise precede hearings.
The Federal Trade Commission or Securities and Exchange
Commission may conduct a public investigation and defer a
hearing until after it issues a charge and discovery has con-
cluded. Judicial review is impossible until the agency makes
its ﬁnal decision. See FTC v. Standard Oil Co., 449 U.S. 232
(1980). Wisconsin followed the traditional approach: it con-
ducted an investigation to see whether a formal proceeding
was warranted, and after concluding that it was not the state
closed the investigation and removed the public listing. It
would upset more than two centuries of practice to declare
that approach a violation of the Constitution.
                                                   AFFIRMED
No. 17‐2955                                                               5 

    HAMILTON, Circuit Judge, concurring. I agree with my col‐
leagues that the district court’s judgment dismissing this case 
must be aﬃrmed, and I join the court’s opinion. Plaintiﬀ Fritz 
is not entitled to relief under federal law. He has not sued any 
defendant who could possibly be held liable for damages, and 
the  time  for  any  injunctive  relief  in  his  case  passed  when 
Fritz’s good name was cleared in 2013. 
    On the merits, I also agree that “our legal tradition is no‐
tice  first,  hearing  later,”  ante  at  3,  but  that  is  not  the  whole 
story here. There is another way to understand what happens 
with Wisconsin’s system for publicizing an investigation of a 
licensed teacher for “immoral conduct.” This alternate view 
can pose due process problems. Because a state‐issued profes‐
sional license is at stake, the familiar rule of Paul v. Davis, 424 
U.S. 693 (1976), concerning defamation by state oﬃcials, does 
not necessarily control this situation. 
    In  March  2012,  Fritz  resigned  from  his  teaching  job.  He 
learned later that month, when he was turned down for a new 
job, that the state Department of Public Instruction had listed 
him as “under investigation.” For the next 17 months, he was 
in legal limbo: he was practically un‐hirable, yet he was un‐
able to discover why he was under investigation, and had no 
idea when it might end. In July 2013, the department told him 
that it would not complete its investigation until at least 2014, 
two years after the report. Fritz hired a lawyer, who quickly 
requested a hearing (to which Fritz was not statutorily enti‐
tled). See Wis. Admin. Code § PI 34.102. The department, ra‐
ther  than  convene  a  hearing,  made  a  formal  finding  in  less 
than three weeks that there was no probable cause to initiate 
license revocation proceedings, and it removed Fritz’s “under 
investigation”  designation.  The  combination  of  stigma  and 
6                                                          No. 17‐2955 

delay poses serious due process questions even if Fritz him‐
self  is  not  entitled  to  relief  under  federal  law.  See  DuPuy  v. 
Samuels, 397 F.3d 493, 509 (7th Cir. 2005) (affirming injunction 
ordering 35‐day deadline for resolving appeals of state’s pub‐
lic designation of child‐care workers as subject to “indicated” 
findings of child abuse). 
    Wisconsin’s public designation of a teacher as “under in‐
vestigation”  for  suspected  “immoral  conduct”  can  inflict  a 
stigma that makes a teacher unemployable, as a matter of fact 
if not law, until the investigation is resolved. If that’s correct, 
the teacher may well be entitled at least to notice of the charge 
being investigated and a name‐clearing hearing—and within 
a reasonable time. 
    Wisconsin asserts here that it is “simply implausible that 
anyone  could  reasonably  infer  anything  of  substance”  from 
the  designation  that  a  teacher  is  “under  investigation.”  The 
state contends the category of “immoral conduct” is merely 
an  “administrative  label”  “devoid  of  any  stigmatizing  sub‐
stance.” The state’s assertion loses sight of the statutory de‐
tails and of real life. 
    To explain, a school administrator must report a licensed 
teacher to Wisconsin’s Department of Public Instruction, and 
the department must designate that teacher as “under inves‐
tigation” on its public website, under four circumstances: 
        (1)  the  teacher is  charged  with  one  of  many  serious 
        crimes  against  children  (e.g.,  sexual  assault  or  child 
        traﬃcking) under Wis. Stat. Ch. 948; 
        (2) the teacher is convicted of such a crime or of fourth‐
        degree sexual assault under Wis. Stat. § 940.225(3m); 
No. 17‐2955                                                           7 

       (3)  the  teacher  is  dismissed  (or  his  contract  is  not  re‐
       newed) “based in whole or in part on evidence that the 
       person engaged in immoral conduct;” or 
       (4) the teacher resigns and the administrator has “a rea‐
       sonable  suspicion  that  the  resignation  relates  to  the 
       person having engaged in immoral conduct.” 
See Wis. Stat. § 115.31(3)(a). 
    Plaintiﬀ  Fritz  was  not  charged  with  or  convicted  of  any 
such crimes. He resigned from his last teaching job. The only 
statutory  basis  for  reporting  and  investigating  him  was  his 
former  employer’s  “reasonable  suspicion”  that  his  resigna‐
tion related to his having engaged in “immoral conduct.” Un‐
der the statute, “immoral conduct” includes a teacher’s use of 
school computers for pornography, assisting child predators 
with obtaining school positions, or otherwise “endanger[ing] 
the health, safety, welfare, or education of any pupil” by vio‐
lating  “commonly  accepted  moral  or  ethical  standards.” 
§ 115.31(1)(c)1. 
    The broad definition is nearly as broad as the allegations 
that Socrates was corrupting the youth of Athens. But given 
the  statutory  emphasis  on  possible  sexual  abuse  of  school 
children, the stigma of an investigation for someone in Fritz’s 
shoes should be apparent. To use an example from the state’s 
brief, what administrator in her right mind, in deciding to hire 
a new teacher, would cross her fingers and hope that a teacher 
under  investigation  might  have  only  given  a  cigarette  to  a 
high‐school student when it is possible he engaged in sexual 
activity with a child?  
8                                                       No. 17‐2955 

    When  a  teacher  comes  under  reasonable  suspicion  of 
abusing students, the state’s interests are obvious and power‐
ful. Everyone has an interest in resolving the situation accu‐
rately, fairly, and quickly. But that leads us to two problems 
under state law that surfaced in Fritz’s case. State law requires 
that a report be made promptly, within just 15 days after an 
administrator  learns  of  the  basis  for  the  report.  Wis.  Stat. 
§ 115.31(5)(a). Once a teacher has been reported, however, the 
statutes impose no time limit on the department to determine 
whether probable cause supports the report and whether to 
initiate  license  revocation  proceedings.  § 115.31(6)(b).  Also, 
when the department begins an investigation, it is supposed 
to “Notify the licensee that an investigation is proceeding, the 
specific allegations or complaint against the licensee, and [al‐
low] the licensee [to] respond to the investigator regarding the 
complaint or allegation.” Wis. Admin. Code § PI 34.100(1)(b). 
Fritz alleges here that he did not receive the required notice. 
As a result, Fritz was in limbo indefinitely and did not know 
why.  
    Wisconsin has the power to suspend a teacher’s license, of 
course. That formal step would require due process, at least 
in the  minimal  form of  notice and a timely  and meaningful 
opportunity  to  be  heard.  See  DuPuy  v.  Samuels,  397  F.3d  at 
503, 509 (aﬃrming injunction requiring prompt hearings and 
decisions in appeals by child‐care workers and foster parents 
listed publicly as accused of abusing children; disclosure by 
licensing  agency  of  stigmatizing  information  that  “eﬀec‐
tively” bars individuals “from future employment” in chosen 
field  “squarely  implicate[s]  a  protected  liberty  interest”  re‐
quiring  due  process);  see  also  Doyle  v.  Camelot  Care  Centers, 
305 F.3d 603, 617 (7th Cir. 2002) (“the ‘alteration of a legal sta‐
tus,’  such  as  a  governmental  right  previously  held,  ‘which, 
No. 17‐2955                                                       9 

combined with the injury resulting from the defamation, jus‐
tif[ies]  the  invocation  of  procedural  safeguards’”),  quoting 
Paul, 424 U.S. at 708–09. Publicly listing accused teachers as 
“under investigation” appears to be an easier and cheaper al‐
ternative to license suspension, but with similar practical con‐
sequences. It eﬀectively suspends some teachers’ careers, but 
without  a  prompt  and  fair  opportunity  to  be  heard  and  to 
clear their names. The reasoning of DuPuy may well apply to 
this system. 
    It is disingenuous for the state to contend here that an “un‐
der  investigation”  designation  is  not  meant  to  affect  a 
teacher’s status. The department tells school administrators to 
use the designation when making hiring decisions. Best Prac‐
tices for Misconduct Referrals under § 115:31, 1–2 (Jan. 30, 2012), 
https://dpi.wi.gov/sites/default/files/imce/tepdl/Licens‐
ing/act84bestpractices2011.pdf  (administrators  should  use 
department’s  “License  Look  Up”  feature  to  determine 
“whether the applicant is currently the subject of a DPI inves‐
tigation”).  The  department  assures  administrators  that  its 
website “will indicate in red type at the top of the page if a 
person’s license [is] under investigation.” Id. at 2. The depart‐
ment further encourages administrators to cooperate in inves‐
tigations so as not to “allow[] potentially dangerous persons 
to remain in the classroom.” Id. at 3.  
    Wisconsin undoubtedly has the power and duty to license 
teachers and so to act as the gatekeeper to state education em‐
ployment. With that power comes the responsibility to be fair 
to teachers, too, which includes complying with state law and 
resolving these cases promptly. If another teacher has an ex‐
perience under this system similar to Fritz’s, it might add up 
to a federal due process violation, calling at least for timely 
10                                              No. 17‐2955 

injunctive relief as in DuPuy v. Samuels. But complying with 
state law would go a long way toward avoiding such prob‐
lems.